Title: Report on Petition of Charles Colvill, 14 November 1791
From: Jefferson, Thomas
To: House of Representatives


The Secretary of State, to whom was referred, by the House of Representatives, the Petition of Charles Colvill, praying to be paid the Amount of his Ransom from the Algerines, and of his Travelling Expenses, and that Measures be taken for procuring the Ransom of his late Fellow-Captives, with Instructions to examine the same, and report his Opinion thereon, has had the same under Examination, and thereupon  Reports
That, as to so much of the Petition as prays that Measures may be taken for procuring the Ransom or Relief of Captains Obrian and Stevens, with their respective Crews, now at Algiers, he begs Leave to refer the House to his two Reports, laid before Congress at their last Session, on the Subject of those Captives, and of the Trade of the United States in the Mediterranean; wherein he stated as fully as was, or is now in his Power, the Situation of those Captives, the different Means, which might be adopted for their Liberation, leaving to the Wisdom of Congress to decide between these Means; since which, no Event of Consequence has come to the Knowledge of the Secretary of State, except that of the Death of the then Dey, and Succession of one of his Ministers to his place, the Effect of which Event, on the Practicability of liberating the Captives, is not known.
And as to so much of the Petition, as prays that the Petitioner may be paid the Amount of his Ransom, together with his Expenses in returning from Algiers to Philadelphia, it is submitted to the Consideration of the House, whether this Precedent might not be considered as authorizing the Friends of the Captives, or other private Persons, or Societies, to enter into Treaty for our Captives, separately, and to bid without Restraint, on the Presumption that the Public were to repay the Price; and whether this would not have the precise Effect of establishing a high Tariff for our future Captives, and thereby attracting piratical Expeditions against them of Preference, which has hitherto been so much the Obstacle to the Ransom of our unfortunate Countrymen: but the Secretary of State is of Opinion that whensoever they shall be ransomed at a Price which the Government shall approve, that then a corresponding Sum ought to be allowed by the United States for reimbursing the Ransom of this Petitioner: and that, in the meantime, such Sum might be advanced to the Petitioner, on Account thereof, as may relieve his present Necessities.

Th: Jefferson Nov. 14. 1791.

